\\l\\

FILED

APR 1 0 2013
uNITED sTATEs 1)1sTR1cT coURT
FoR THE IHSTRICT oF coLUMmA Clgrk, u.s. oasmcc ana
a"l28 U.S.C. § 133 l. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,()00, and the suit
is between citizens of different states. See 28 U.S.C. § 1332(a). This complaint neither states a
federal claim nor establishes that the arnount of controversy meets the $75,000 threshold.
Accordingly, the Court will dismiss this action for lack of subject matter jurisdiction. An Order

consistent with this Memorandum Opinion is issued separately

DATE; _  . 
“…‘ W“@/j/‘§?“i?;:;?:::]